IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs March 25, 2009

         STATE OF TENNESSEE v. RANDY BERNARD BRASWELL

                    Appeal from the Criminal Court for Hamilton County
                     No. 241518    Jon Kerry Blackwood, Senior Judge



                   No. E2008-01392-CCA-R3-CD - Filed December 14, 2009




JAMES CURWOOD WITT, JR., J., concurring.

                I concur in the majority opinion but write separately to express the views (1) that the
statutes proscribing child abuse and child neglect are needlessly complex and (2) that our controlling
case law does not invite helpful application of the child abuse statute by applying the “knowing”
scienter to “treating a child in an abusive manner.” (Emphasis added.)


                                                       ___________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE